DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 2 - 21 are allowable over the prior art of record for the reasons as stated in the Applicant’s Argument/Remarks with Terminal Disclaimer (Approved on January 04, 2021) filed on January 04, 2021.
Furthermore, none of the prior art of record teaches or fairly suggests that resolving media source detection ambiguities include detecting an ambiguity condition associated with media source detection when monitoring media presented by a media output device in communication with at least two media source devices, and in response to detecting the ambiguity condition, determining a source of the media output from the media output device using motion data reported by accelerometers affixed to remote control devices associated with the at least two media source devices, and resolving simulcast crediting ambiguities include detecting an ambiguity condition associated with simulcast broadcasting when monitoring media presented by a media output device, and in response to detecting the ambiguity condition, adjusting a time associated with a channel change using motion data reported by an accelerometer affixed to a remote control device associated with the media output device, and together with combination of other claimed elements as set forth in the independent claims 2, 9, and 15. 
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571- 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
J.L
January 16, 2021 
John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649